Citation Nr: 0633584	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  00-00 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, including headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from October 1976 to March 
1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston Salem, 
North Carolina.

In May 2003, to support his claim, the veteran testified at a 
hearing at the Board's offices in Washington, DC.  The 
undersigned Veterans Law Judge (VLJ) presided.  A copy of the 
hearing transcript is of record.

In October 2003, the Board remanded the case to the RO for 
additional development.  The requested development has been 
completed and the case returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence the veteran 
sustained a head injury prior to service; he even personally 
acknowledges he did.

2.  There also is clear and unmistakable evidence that 
residuals of that pre-existing head injury, including 
headaches, were not aggravated by his military service beyond 
their natural progression.  


CONCLUSION OF LAW

The veteran's headaches were not incurred in or aggravated by 
his military service.  
38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist veterans in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must inform the veteran of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the veteran is expected to provide; and (4) must ask 
that he provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
Also, the VCAA notice, to the extent possible, should be 
provided to the veteran before the initial adjudication of 
his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In instances where, for whatever reason, it 
was not possible to apprise him of the VCAA before the 
initial adjudication of his claim (for example, because the 
VCAA did not yet exist when his claim was initially decided), 
then Pelegrini II indicates VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew - as if the initial decision was never issued.  Rather, 
VA need only ensure the veteran receives or since has 
received 
content-complying VCAA notice such that he is not prejudiced.  
See, too, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  



In letters to the veteran, dated in March 2001, April 2002 
and January 2006, VA informed the appellant of the criteria 
that he needed to demonstrate in order to prevail on his 
claim for service connection for residuals of a head injury, 
to include headaches.  He was asked to submit or identify 
evidence relevant to his claim, including a statement from a 
doctor (private or VA) reflecting that any pre-existing 
headaches were aggravated beyond their normal progression by 
his military service.  The appellant was informed that VA 
would make reasonable efforts to assist him in getting 
supporting evidence, including service medical records, VA 
out-patient treatment records and examination reports, or 
relevant records held by any government agencies.  He was 
also informed that it was his responsibility to submit all 
records not in the possession of a Federal agency, which 
included any records in his possession.  Thus, the discussion 
contained in these aforementioned letters apprised the 
appellant of the types of evidence he still needed to send to 
VA, the types of evidence that VA would assist him in 
obtaining, and in effect requested that he provide VA with or 
identify any additional sources of evidence that he possessed 
or knew of that could help to substantiate his claim.

Although the notice required by the VCAA may not have been 
provided until after the RO initially adjudicated the 
veteran's claim in October 1996, "[he nevertheless] was 
provided the content-complying notice to which he [was] 
entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  See 
also Mayfield, supra.  Consequently, the Board does not find 
that any late, i.e., post-decisional notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests the case must be 
re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  The RO has readjudicated the veteran's claim since 
providing the content-complying VCAA notice, as evidenced by 
the supplemental statements of the case (SSOCs), including 
the one most recently issued in March 2006 following 
completion of the development requested in the Board's 
October 2003 remand.



Additionally, where, as here, the claim involves basic 
entitlement to service connection, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of the claim, to specifically include notice 
that a downstream disability rating and an effective date 
will assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the inadequate 
notice provided the veteran on these latter two elements, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (whenever the Board addresses, in the 
first instance, an issue that has not been addressed by the 
RO, the Board must explain why this is nonprejudicial to the 
veteran).  Here, because the Board concludes below that the 
preponderance is against his claim for service connection for 
residuals of a head injury, including headaches, any 
questions as to the appropriate downstream disability rating 
and/or effective date to be assigned are rendered moot.

Regarding VA's duty to assist the veteran with his claim on 
appeal, the service medical and personnel records, post-
service VA and private examination and clinical treatment 
reports, and statements and hearing testimony of the veteran 
have been associated with the claims file for consideration.  
In addition, in October 2003 the Board remanded the veteran's 
claim to the RO for further development including, but not 
limited to, scheduling him for a VA examination to determine 
whether he had headaches that were related to, or had been 
aggravated by, his military service.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA must obtain a medical 
opinion when necessary to decide a claim).  This examination 
was performed by VA in May 2004.  Also, in response to 
another of the Board's October 2003 remand directives, the 
Social Security Administration (SSA) indicated, in an October 
2005 letter to VA, that they were unable to locate any 
records concerning the veteran.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  Finally, in a March 2006 statement, 
the veteran indicated he did not have any further information 
or evidence to submit in support of his appeal.



The veteran has not reported that any other pertinent 
evidence might be available to support his claim.  See Epps 
v. Brown, 9 Vet. App. 341, 344 (1996).  Therefore, VA has 
completed its duties under the VCAA and all applicable laws, 
regulations and VA procedural guidance.  38 U.S.C.A. §§ 5100, 
5103, 5103A, 5107 (West 2002).


II.  Applicable Laws and Regulations

Service connection may be established for a disability 
resulting from a personal injury sustained or disease 
contracted in the line of duty, or for aggravation 
during service of a pre-existing injury or disease beyond its 
natural progression.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
see also
VAOPGCPREC 3-2003.  A pre-existing injury/disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2006).  

In VAOGCPREC 3-2003, VA's General Counsel held that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and where clear and unmistakable evidence shows 
that it was not aggravated by service.  The General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.  



Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  
38 C.F.R. § 3.306(a); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995). 
See also Davis v. Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 
2002).

In each case, the Board is required to provide an adequate 
statement of its reasons and bases for any conclusion that 
the presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994).  In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusion.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995).  Temporary or intermittent flare-ups of a pre-
existing disorder are not sufficient to constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

III.  Analysis

The veteran readily acknowledges he sustained a head injury 
prior to entering the military.  But he contends that any 
residual headaches he may have experienced following that 
incident resolved prior to his military enlistment and, in 
any event, that any pre-existing headaches were nonetheless 
aggravated during his training at Fort Hood, Texas.  
(Transcript (T.) at page (pg. 12).  He maintains that he was 
discharged from service because of his headaches (see VA Form 
21-4138, Statement in Support of Claim, dated in June 1997).

As no head injury was noted at service entrance in October 
1976, the veteran is presumed sound, at least as far as his 
head is concerned (see October 1976 service enlistment 
examination report).  As already indicated, to overcome this 
presumption of soundness, there must be both clear and 
unmistakable evidence that the veteran sustained a head 
injury prior to service and clear and unmistakable evidence 
that any residuals thereof, i.e., headaches, were not 
(italics added) aggravated by his military service.  

As to the occurrence of a head injury prior to service, the 
Board finds that although not noted at entrance into active 
service in October 1976, the overall evidence clearly and 
unmistakably establishes that it pre-existed the appellant's 
military service.  Indeed, as mentioned, even he personally 
acknowledges this.  And private medical records reflect that 
in October 1974, prior to his enlistment into military 
service, he sustained a compound depressed skull fracture.  
He then underwent surgery for elevation of the fracture with 
removable of foreign material, to include hair and bone 
fragments.  In February 1975, a crainioplasty was performed.  
(see private hospitalization reports dated in October and 
November 1974 and February 1975, submitted by Cape Fear 
Valley Hospital).  Thus, this is clear and unmistakable 
evidence he sustained a serious head injury prior to service, 
and again, even he does not dispute this.  (T.) at pg. 5).  

The next determinative issue is whether there also is clear 
and unmistakable evidence that any residuals of the pre-
existing head injury, i.e., headaches, were not (italics 
added) aggravated by service.  There is clear and 
unmistakable evidence on this point, too.  The veteran's 
service medical records are entirely unremarkable for any 
subjective complaints of headaches.  And although he has 
steadfastly maintained that he was separated from military 
service because of his headaches, this is not substantiated 
by his service personnel records.  They indicate, instead, 
he was discharged because of an inability to adapt socially 
or emotionally to military life and meet the minimum 
standards prescribed for successful completion of training 
due to a lack of aptitude and apathy.  Aside from this, the 
first 
post-service indication of any subjective complaints of 
headaches was in 1992, decades after his discharge from 
service (see August 2000 report of M. P., M. D.) 
 



There are both private and VA opinions supporting the 
veteran's contention that any pre-existing headaches were 
aggravated by the rigors of military service.  Of note is a 
May 2000 report from, N. F., M. D., who opined that the 
veteran's headaches were due to, or related to, his military 
service, and that he had a multitude of 
additional disabilities that were, in turn, due to his 
headache condition.  Dr. F. further maintained that, because 
the veteran first experienced headaches during his basic 
training, that [it] seemed as likely as not that the physical 
demands placed upon him had precipitated or at least promoted 
the problem (see May 2000 report of N. F., M.D.)  

Also in support of the veteran's claim is a May 2003 VA 
examination report, which was prepared and reviewed by a VA 
nurse practitioner and VA physician, respectively.  During 
the VA examination, the veteran gave a history concerning his 
pre-existing head injury and headaches, which is consistent 
with that previously reported in the decision herein.  And 
after a review of the claims file and a physical evaluation 
of him, the VA nurse practitioner concluded the veteran had 
developed headaches in his late teens, which was typical for 
the onset of he had in service (i.e., migraines, heat-related 
and common headaches) would have been aggravated by the 
strenuous training of being a solider.  The nurse 
practitioner stated that, although there were military 
records missing from the veteran's [file], she believed that 
he had a history of pugilistic activity as a teen.  She also 
said that she found the veteran's story of being discharged 
from service because of his headaches just as plausible (see 
May 2003 VA examination report).  

While both Dr. N. F. and the VA nurse practitioner are 
competent to render medical nexus opinions, it must be noted 
that neither Dr. N. F. nor the VA nurse practitioner, who 
apparently reviewed the claims file prior to the examination, 
offered any basis for their respective conclusions.  Nor did 
they bolster their opinions with clinical evidence, to 
specifically include service medical records.  
Crucially, this is because the service medical records are 
entirely devoid of any subjective complaints of headaches.  
More importantly, the VA nurse practitioner's statement that 
the veteran's story of being discharged from service because 
of headaches was plausible is completely inconsistent with 
his official service personnel records - showing instead he 
simply was unable to adapt socially or emotionally to 
military life and was unable to meet the minimum standards 
prescribed for successful completion of training because of a 
lack of aptitude and ability.  There was no mention, either 
expressly or by implication, of headaches being a factor - 
much less the sole factor, in his discharge 
from the military.

So, in essence, the private and VA medical opinions 
supporting the veteran's claim are not, in turn, supported by 
the clinical and objective evidence of record, which shows 
there were no subjective complaints of headaches during 
service, that the veteran was discharged from service for 
administrative reasons - not for his headaches, and that the 
first post-service evidence of any subjective complaints of 
headaches was in 1992, decades after his discharge from the 
military in October 1976.  Thus, the Board finds the opinions 
of N. F., M.D. and the VA nurse practitioner to be contrary 
to the rest of the objective evidence and of relatively 
little probative value.  See Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) and cases cited therein [in evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility, and therefore 
the probative value, of proffered evidence in the context of 
the record as a whole].  

In conclusion, for these reasons and bases, the Board finds 
that service connection is not warranted for residuals of a 
head injury - inclusive of headaches, because the 
presumption of soundness has been rebutted by clear and 
unmistakable evidence that the veteran sustained a head 
injury prior to military service and (italics added) that any 
residuals thereof, i.e., headaches, were not aggravated 
during service beyond their natural progression.  The 
benefit-of-the-doubt rule does not apply where, as here, the 
preponderance of the evidence is unfavorable.  
38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).




ORDER

The claim for service connection for residuals of a head 
injury, including headaches, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


